Bijur, J.
Plaintiff has recovered the expenses of his wife and himself at a hotel in Colorado Springs during the day or two while he was awaiting a response to a telegram wherein he had directed his mail to be forwarded from New York. This telegram was delayed in transmission owing to the refusal of defendant’s operator at Los Angeles to accept the same under the following circumstances:
A few minutes before plaintiff’s train was about to leave the Los Angeles station, he tendered the telegram and a ten-dollar bill to the operator. The operator refused to accept the telegram, saying that he had no change. Plaintiff then procured five dollars from his wife, being unable to get any change from the conductor or other persons on the train, and tendered the five dollars, to which there was a similar refusal. Although it does not appear that at this time the operator said that he did not have change for five dollars, I think it may be fairly assumed from the testimony that that was the reason given.
*720In my opinion the rules which govern a technical “ tender ” are wholly inapplicable to the case at bar, which I think must be governed by the duties of a public service corporation, analogous in this respect to those of a common carrier. See Jones Tel. & Tel. Cos., §§ 29, 33; Providence-Washington Co. v. Western Union Tel. Co., 247 Ill. 84, and many other cases to the same effect, as also 37 Cyc. 1611. By analogy then to the case of a common carrier, I am of opinion that a public service corporation must be prepared to furnish change to a reasonable amount, such reasonableness with reference to amount, time and place to be judicially determined. See Barker v. Central Park H. & E. R. R. R. Co., 151 N. Y. 237. See also 10 C. J. 683.
This question having been, to my mind, properly determined in plaintiff’s favor in the instant case, the judgment should be affirmed, with costs to respondent, with leave to appeal to Appellate Division.
Ordway, J., not sitting.